Citation Nr: 0921863	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  06-23 900	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1948 to May 
1950.  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal from a September 2005 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in Cleveland, Ohio (RO).  

In a December 2007 decision, the Board denied the claims of 
entitlement to service connection for right ear hearing loss 
and tinnitus.  The Veteran appealed the denial of the issues 
of entitlement to service connection for right ear hearing 
loss and tinnitus to the United States Court of Appeals for 
Veterans Claims (Court).  Based on a November 2008 Joint 
Motion for Partial Court Remand (Joint Motion), the Court 
remanded the issues of entitlement to service connection for 
right ear hearing loss and tinnitus for additional reasons 
and bases in compliance with the Joint Motion.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The part of the Board's December 2007 decision which 
denied entitlement to service connection for right ear 
hearing loss and tinnitus precluded effective judicial 
review.

2.  The evidence of record does not establish that the 
Veteran currently has a right hearing impairment for VA 
purposes and the evidence does not show that any right ear 
hearing loss is related to military service. 

3.  The Veteran's current tinnitus began many years after 
service and is not related to his military service. 


CONCLUSIONS OF LAW

1.  The part of the December 2007 Board decision which denied 
entitlement to service connection for right ear hearing loss 
and tinnitus denied the Veteran due process of law.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904(a) (2008).

2.  Right ear hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008). 

3.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur

The Board denied the claims of entitlement to service 
connection for right ear hearing loss and tinnitus by a 
December 17, 2007 decision.  In that decision, the Board also 
denied the Veteran's claim to reopen the issue of entitlement 
to service connection for chronic mastoiditis with recurrent 
otitis media and perforations and dismissed the Veteran's 
claim of entitlement to service connection for metal 
fragments and splinters in the left hand.  The Veteran 
appealed the denial of the issues of entitlement to service 
connection for right ear hearing loss and tinnitus only to 
the Court.  Based on a the Joint Motion, the Court remanded 
the issues of entitlement to service connection for right ear 
hearing loss and tinnitus for additional reasons and bases in 
compliance with the Joint Motion.

An April 2009 letter was sent to the Veteran in which he was 
given 90 days from the date of the letter to submit 
additional argument or evidence in support of his appeal 
prior to the Board's readjudication.  In April 2009, the 
Veteran responded with additional argument.  He also 
submitted additional evidence, which was duplicative of the 
evidence already in his claims file, along with a waiver of 
RO consideration.  No additional evidence was submitted.


The Board may vacate an appellate decision at any time upon 
request of the Veteran or his or her representative, or on 
the Board's own motion, when a Veteran has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.904(a).  Here, the Court remanded part of the Board's 
December 2007 decision, with respect to the portion of the 
appeal that denied service connection for right ear hearing 
loss and tinnitus, based on the Joint Motion that the 
decision as written precluded effective judicial review.  

Accordingly, in order to prevent prejudice to the Veteran, 
the portion of the December 2007 Board decision denying 
entitlement to service connection for right ear hearing loss 
and tinnitus must be vacated, and a new decision regarding 
those issues will be entered as if the portion of the Board 
decision addressing those issues had never been issued.

Right Ear Hearing Loss and Tinnitus

With respect to the Veteran's claims for entitlement to 
service connection for right ear hearing loss and tinnitus, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to the 
initial adjudication of the Veteran's claims, a May 2005 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Although the letter did not 
notify the Veteran of the assignment of effective dates or 
disability evaluations, any notice error is harmless because 
the claims are being denied, and thus no rating or effective 
date will be assigned with respect to any claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 
(holding that although notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.  Sanders, 487 F.3d at 889; 
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007) 
(noting that notice deficiencies are prejudicial unless VA 
shows that the purpose of the notice was not frustrated).

The duty to assist the Veteran has also been satisfied in 
this case.  The RO has obtained the Veteran's service 
treatment records, personnel records, identified private 
treatment records, and all available clinical records and 
military hospital abstracts from the Surgeon General's 
Office, including records from the 376th Station Hospital in 
Tachikawa, Japan, the Tokyo General Hospital, and the Valley 
Forge General Hospital.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  VA is required to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Although 
no examination was provided regarding right ear hearing loss 
or tinnitus, none is required here.  Such development is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains:  (1) competent evidence of diagnosed 
disability or symptoms of disability, (2) establishes that 
the Veteran suffered an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period, and (3) indicates that the claimed disability may be 
associated with the inservice event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4).  Here, as will be discussed further below, the 
evidence of record does not establish that the Veteran has a 
current diagnosis of right ear hearing loss for VA purposes; 
nor does the competent evidence, to include medical and lay 
evidence, indicate that right ear hearing loss or tinnitus 
may be related to service.  See McLendon v. Nicholson, 20 
Vet. App. 79, 83-86 (2006) (noting that the third element 
establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and active service, 
including equivocal or non-specific medical evidence or 
credible lay evidence of continuity of symptomatology).  
Finally, there is no indication in the record that additional 
evidence relevant to the issues being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection for sensorineural hearing loss will be 
presumed if it is manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999). 

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385. 

The Veteran contends that he was exposed to acoustic trauma 
in service and that he currently has right ear hearing loss 
and tinnitus as a result.  The Veteran's service treatment 
records are negative for any findings or complaints of right 
ear hearing loss or tinnitus in service, to include on the 
report of the medical board proceedings conducted at the time 
of the Veteran's discharge from the military.  The Veteran's 
Report of Separation, Form DD 214, reveals that he served on 
active duty from November 1948 to May 1950.  His service 
personnel records list his military specialty as gasoline 
generator operator.


The Veteran's November 1948 induction examination reflects 
that his hearing acuity was normal.  His service treatment 
records are replete with complaints of ear drainage and 
discharge due to pre-existing otitis media, and a November 
1949 notation indicates that the Veteran experienced a 
feeling of impaired hearing in his right ear.  A medical 
board proceedings report in March 1950, notes that the 
Veteran was medically discharged due to pre-existing chronic 
otitis media of the right ear with perforation and chronic 
mastoiditis of the right ear, secondary to otitis media.  The 
examination performed by the medical board at that time found 
the Veteran's hearing to be normal, noting hearing acuity of 
15/15, bilaterally, on whispered voice and spoken testing.  

In support of his claim for service connection, the Veteran 
submitted a December 1967 letter from a potential employer, 
dated in December 1967.  The letter indicates that the 
Veteran applied for employment in April 1950, but that he was 
not approved for employment due to a "symptomatic condition 
of his right ear at that time."

Private medical treatment records from November 2002 reveal 
the Veteran's reported history of noise exposure in the 
military and in past occupations, and diagnoses of bilateral 
sensorineural hearing loss and tinnitus.  Private medical 
treatment records from February 2005 note the Veteran's 
reported history of noise exposure in the military and in 
jobs, and reveal that the Veteran denied a history of ear or 
head trauma and tinnitus.  The diagnosis was bilateral 
sensorineural hearing loss consistent with presbycusis and 
noise exposure.  Although the treatment records reflect 
diagnoses of bilateral hearing loss and provide results of 
audiometric testing, the records contain uninterpreted 
puretone audiometry graphs which are not in a format that is 
compatible with VA guidelines and therefore cannot be 
considered.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(holding that the Board may not interpret graphical 
representations of audiometric data).

In support of his claim, the Veteran submitted various lay 
statements, including an April 2009 statement, a January 2006 
statement, an October 2005 notice of disagreement, a June 
2005 statement, and a March 2005 claim form.  In his March 
2005 claim form, the Veteran reported that while he was in 
service, around June to September 1949, he was working the 
night shift as an oxygen-acetylene plant operator when the 
nozzle of a 2220-pound cylinder of oxygen blew the cylinder 
out as he was loosening the brass wing nut.  He stated that 
he was knocked out and that he had hundreds of metal 
fragments and splinters in his left hand.  He further stated 
that the explosion was deafening, and that he woke up in the 
base infirmary a day later, and recalls that he had blood 
coming out of his right ear and could not hear anything but a 
constant ringing.  In his June 2005 statement, the Veteran 
again reported that during service, a valve blew out of a 
2220-pound oxygen cylinder as he released the compressor wing 
nut.  He noted that he may have failed to advise the doctors 
at the time that he had the accident and also the doctors at 
Valley Forge General Hospital, but indicated that he believed 
there was a medical record at the military base hospital.  
The Veteran's October 2005 notice of disagreement, January 
2006 statement, and April 2009 statement reiterated his 
contentions that the above noted accident occurred.

During his September 2007 hearing before the Board, the 
Veteran testified that he had right ear hearing loss and 
tinnitus due to acoustic trauma that he was exposed to while 
in service.  He contended that his hearing loss and tinnitus 
were a result of an oxygen cylinder explosion, but admitted 
that he had no evidence of this occurring in service.  He 
further stated that he was exposed to a lot of noise during 
post service employment.  The veteran further testified that 
his tinnitus first began approximately 25 years earlier and 
that he could not say when he first noticed a decrease in his 
hearing ability.  

The Board finds that the evidence of record does not support 
a finding of service connection for right ear hearing loss 
and tinnitus.  Initially, the Board observes that medical 
evidence of record does not reflect that the Veteran has 
right ear hearing impairment that is considered a disability 
for VA purposes that is confirmed by audiological testing as 
specified in 38 C.F.R. § 3.385.  The United States Court of 
Appeals for Veterans Claims (Court) has held that, without a 
current disability, there can be no entitlement to 
compensation.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability. . . . In the absence 
of proof of present disability there can be no valid claim."  
Brammer, 3 Vet. App. at 225.  Although private treatment 
records reflect diagnoses of bilateral hearing loss, as 
previously explained, the results of the audiological tests 
are uninterpreted and thus are not in a format that is 
compatible with VA guidelines and cannot be considered.  See 
Kelly, 7 Vet. App. at 474.  With no evidence of a current 
disability, service connection for right ear hearing loss is 
not warranted.  

A current diagnosis of tinnitus is of record.  See Degmetich, 
104 F.3d at 1333 (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  The service treatment records are negative 
for any complaints or findings of right ear hearing loss or 
tinnitus.  Although the Veteran's service treatment records 
are negative for any evidence that the Veteran had an 
acoustic injury in service, the Veteran provided competent 
and credible lay statements that a 2220-pound oxygen cylinder 
blew up in his hand.  See Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical, or in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the 
Board must determine whether lay evidence is credible due to 
possible bias, conflicting statements, and the lack of 
contemporaneous medical evidence, although that alone may not 
bar a claim for service connection); Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994) (holding that a lay witness is 
competent to testify to that which the witness has actually 
observed and is within the realm of his personal knowledge).  
Thus, the Board accepts the Veteran's lay statements as 
competent evidence that a 2220-pound oxygen cylinder blew up 
in his hand during service.

However, the remaining evidence of record does not support a 
nexus between this inservice incident, and any right ear 
hearing loss or tinnitus.  Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical evidence of 
a nexus between the claimed inservice disease or injury and 
the current disability).  There is no medical or lay evidence 
of continuity of symptomatology for any right ear hearing 
loss or tinnitus since service discharge.  Contrary to 
statements in the Joint Motion, the Veteran has not alleged 
in any of his statements or testimony before the Board that 
he has had right ear hearing loss and tinnitus since service 
discharge.  The veteran testified at a hearing before the 
Board in 2007, that his tinnitus began 25 years prior to the 
hearing, placing the first lay evidence of tinnitus in 1982, 
more than 30 years after service discharge.  Moreover, the 
veteran has never alleged that any current hearing loss began 
in service or soon thereafter.  The veteran testified that he 
does not know when he first started noticing a decrease in 
his hearing ability, that it was gradual.  Additionally, the 
first medical evidence of any right ear hearing loss and 
tinnitus is not until 2002, more than 50 years after service 
discharge.

Moreover, there is no medical evidence providing the required 
nexus that any right ear hearing loss and tinnitus are 
related to service, to include as due to an inservice 
acoustic injury.  This lack of cognizable evidence is 
particularly dispositive as the first medical evidence of 
record for treatment for symptomatology of right ear hearing 
loss or tinnitus is more than 50 years after the Veteran's 
period of service had ended.  See Mense v. Derwinski, 1 Vet. 
App. 354 (1991) (holding that VA did not err in denying 
service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of disorder).  The December 1967 
letter indicating that the Veteran was denied employment due 
to a right ear condition provides no evidence that the ear 
condition referred to was hearing loss or tinnitus; nor does 
it provide an opinion as to whether the ear condition 
referred to was caused by or a result of his military 
service.  

In all of the Veteran's statements and in his testimony to 
the Board, the Veteran has never alleged that he has had 
tinnitus and hearing loss since the explosion.  Instead, the 
Veteran has consistently contended that he was in a 
"deafening" explosion while in service which he believes 
caused his current hearing loss and tinnitus.  The Board has 
no reason not to believe the Veteran's statements as to what 
he experienced.  The Veteran can provide competent evidence 
about what he experienced; for example, his statements are 
competent evidence as to what symptoms he experienced while 
in service.  See, e.g., Layno, 6 Vet. App. 465.  
Nevertheless, although the Veteran's statements regarding his 
inservice accident are competent evidence of an incident, the 
Veteran's statements that he has right ear hearing loss and 
tinnitus which are related to service, to include an acoustic 
trauma in service, are not competent evidence of a nexus 
between any current disorder and service.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay 
testimony is competent to establish observable symptomatology 
but not competent to establish medical etiology or render 
medical opinions).  Absent medical evidence that the Veteran 
has right ear hearing loss or tinnitus related to active 
service, service connection is not warranted.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993) (noting that the question of 
whether a diagnosed disability is etiologically related to 
active service requires competent medical evidence).  

As there is no competent evidence which provides a right ear 
hearing disability in accord with VA regulations, and as 
there is no competent evidence providing the required nexus 
between military service and the issues on appeal, service 
connection for right ear hearing loss and tinnitus is not 
warranted.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the Veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

The December 2007 decision of the Board is vacated with 
regard to the issues of entitlement to service connection for 
right ear hearing loss and tinnitus only.

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


